896 A.2d 101 (2006)
277 Conn. 929
Fred RUOTOLO et al.
v.
Riefe TIETJEN, Executor (Estate of John N. Swanson), et al.
Supreme Court of Connecticut.
Decided March 31, 2006.
Jeffrey T. Beatty and J. Michael Sulzbach, New Haven, in support of the petition.
The petition by the defendants Riefe Tietjen, executor of the estate of John N. Swanson, Marion Fessenden and Geraldine Augeri, for certification for appeal from the Appellate Court, 93 Conn.App. 432, 890 A.2d 166 (2006), is granted, limited to the following issue:
"Did the Appellate Court properly conclude that General Statutes § 45a-441 is applicable to the facts of the present case?"
The Supreme Court docket number is SC 17640.